 
 
I 
108th CONGRESS
2d Session
H. R. 4756 
IN THE HOUSE OF REPRESENTATIVES 
 
July 6, 2004 
Mr. Clay introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Secretary of the Interior to conduct a study to determine the suitability and feasibility of designating the Soldiers’ Memorial Military Museum located in St. Louis, Missouri, as a unit of the National Park System. 
 
 
1.National park service study regarding the Soldiers' Memorial Military Museum
(a)FindingsCongress finds as follows:
(1)The Soldiers' Memorial is a tribute to all veterans located in the greater St. Louis area, including Southern Illinois.
(2)The current annual budget for the memorial is $185,000 and is paid for exclusively by the City of St. Louis. 
(3)In 1923, the City of St. Louis voted to spend $6,000,000 to purchase a memorial plaza and building dedicated to citizens of St. Louis who lost their lives in World War I. 
(4)The purchase of the 7 block site exhausted the funds and no money remained to construct a monument.
(5)In 1933, Mayor Bernard F. Dickmann appealed to citizens and the city government to raise $1,000,000 to construct a memorial building and general improvement of the plaza area and the construction of Soldiers' Memorial began on October 21, 1935.
(6)On October 14, 1936, President Franklin D. Roosevelt officially dedicated the site. 
(7)On Memorial Day in 1938, Mayor Dickmann opened the building to the public.
(b)StudyThe Secretary of the Interior shall carry out a study to determine the suitability and feasibility of designating the Soldiers' Memorial Military Museum, located at 1315 Chestnut, St. Louis, Missouri, as a unit of the National Park System.
(c)Study process and completionSection 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct and completion of the study required by this section.
(d)ReportThe Secretary shall submit a report describing the results the study required by this section to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
 
